Citation Nr: 0430429	
Decision Date: 11/16/04    Archive Date: 11/29/04	

DOCKET NO.  02-08 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of additional education benefits under 
Title 38, United States Code, Chapter 30.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who had active service, reportedly from April 1965 
to January 1993, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
December 2003, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Professional School Bus Driver certificate program at 
Michael's Transportation School of Bus Driving is approved by 
the California State Approving Agency for 80 clock hours of 
training.  

3.  The veteran was paid for 80 clock hours of training in 
the Professional School Bus Driver certificate program at 
Michael's Transportation School of Bus Driving between 
September 2000 and December 2000.


CONCLUSION OF LAW

The requirements for payment of additional education benefits 
under Title 38, United States Code, Chapter 30, have not been 
met.  38 U.S.C.A. §§ 3014, 3034, 3483 (West 2002); 38 C.F.R. 
§§ 21.1031, 21.7130, 21.7220 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, it is not clear 
that such notice is required in this case since the benefit 
sought is found in Chapter 30 of Title 38.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice of duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38 and do not apply to this 
appeal.").  In addition, as will be explained below, the 
Board finds that the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); DelaCruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not the factual evidence, is dispositive.)  Therefore, 
the Board finds that no further action is necessary under the 
VCAA since it is the law, not the evidence, that is 
dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  

In this case, the veteran submitted a completed application 
for educational assistance and the relevant and probative 
evidence consists of information from the state approving 
agency and the dates of the veteran's training.  That 
evidence is associated with the claims file.  As such, the 
Board finds that no additional notice to the veteran is 
necessary and that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

The basic facts in this case are not in dispute.  The veteran 
initially filed a claim for VA educational benefits to assist 
him in attending a professional truck and bus operator course 
at Michael's Transportation School.  The RO initially denied 
the veteran's claim, informing him that the requested course 
was not approved for VA educational benefits.  The veteran 
was informed that federal law required that courses must be 
approved for benefits to be paid and that approvals were 
usually done by the state approving agency.  

The RO subsequently received information indicating that the 
professional school bus driver course at Michael's 
Transportation School of Bus Driving had been approved for VA 
educational assistance purposes and that the course had been 
approved for 80 clock hours.  The veteran was subsequently 
informed that VA educational assistance was approved between 
September 5, 2000, through October 9, 2000, the date he 
completed 80 clock hours.  The RO informed the veteran that 
VA had asked the California State Approving Agency to review 
the approved length of the program and the RO requested that 
the veteran ask the school's certifying official to request a 
new approval from the California State Approving Agency.  The 
Board notes that the RO later received information from the 
California State Approving Agency indicating that the 
professional school bus driver program at Michael's 
Transportation School of Bus Driving was approved only for 80 
clock hours and that no other program was approved at that 
school for VA benefits.

In the veteran's Notice of Disagreement he stated that he had 
been informed that he was eligible for 31 months of 
educational benefits and was assured that the professional 
truck and bus operator course would be covered.  Otherwise, 
he asserts he never would have incurred a financial 
obligation of $3,800 to take the course.  The veteran 
reiterated these contentions at a hearing at the RO and in 
his Substantive Appeal on appeal.  

An audit worksheet and a February 2004 Supplemental Statement 
of the Case reflects that the veteran was entitled to and 
paid VA educational assistance for 80 clock hours of work 
between September 2000 and December 2000.  

Under VA laws and regulations the VA will pay educational 
assistance to an eligible veteran or service member while he 
or she is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130.  In this case the veteran is 
clearly an eligible veteran.  A course of education, 
including the class schedules of a resident course not 
leading to a standard college degree offered by an 
educational institution must be approved by the state 
approving agency for the state in which the educational 
institution is located, or the state approving agency which 
has appropriate approval authority or the VA, where 
appropriate.  38 C.F.R. § 21.7220(a); see also 38 C.F.R. 
§§ 21.7120, 21.7122 (2003).  

In this case, it is clear that while the RO initially 
informed the veteran that the course for which he sought VA 
educational assistance had not been approved by the state 
approving agency, the RO subsequently obtained information 
which indicated that, in fact, the course had been approved 
for purposes of payment of VA educational assistance.  The RO 
subsequently awarded the veteran benefits for 80 clock hours 
of work between September and December 2000.  That award 
represented the maximum VA educational assistance permitted 
based on the approval of the California State Approving 
Agency.  As such, the law does not allow for payment of 
additional education benefits for the professional school bus 
driver course taken by the veteran.  

The Board does acknowledge the veteran's contentions 
regarding the erroneous information he reports he was 
provided in connection with his decision to enroll in the 
professional school bus driver course.  However, the law is 
clear that the VA may only pay educational assistance to an 
eligible veteran who is pursuing an approved course in a 
program on education and that such course must be approved by 
the state approving agency.  Neither the RO nor the BVA is 
free to disregard laws and regulations enacted for the 
administration of the VA educational programs.  


ORDER

Payment of additional education benefits under Title 38, 
United States Code, Chapter 30, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



